                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JERRY GOODRICH,                              )
                                             )       Case No. 1:17CV0797
       Plaintiff,                            )
                                             )
               v.                            )       Magistrate Judge David A. Ruiz
                                             )
DR. TODD HOUGHLAN, et al.,                   )
                                             )
       Defendants.                           )       MEMORANDUM AND ORDER


       The plaintiff Jerry Goodrich filed a prisoner civil rights complaint in this court under 42

U.S.C. § 1983 against defendants Dr. Todd Houghlan, Dr. Janice Douglas, Health Care

Administrator David Hannah, and Dr. Andrew Eddy. (R. 1.) The complaint alleges an Eighth

Amendment violation for deliberate indifference to serious medical needs. Id. Defendants have

moved for summary judgment on the following grounds: (1) Goodrich failed to exhaust his

administrative remedies (R. 19, PageID #: 99-101); (2) defendants are entitled to qualified

immunity (id. at 98-99); and (3) the Eighth Amendment claim lacks merit on the facts (id. at 93-

98). Goodrich has not responded to the motion. Defendants are entitled to summary judgment

because Goodrich failed to exhaust his administrative remedies before filing this action.

                           I. SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(a). Non-moving parties may not rest upon the mere allegations in their pleadings

nor upon general allegations that issues of fact may exist. See Bryant v. Commonwealth of

Kentucky, 490 F.2d 1273, 1275 (6th Cir. 1974). The Supreme Court held that:
          . . . Rule 56(c) 1 mandates the entry of summary judgment, after adequate time for
          discovery and upon motion, against a party who fails to make a showing sufficient
          to establish the existence of an element essential to that party’s case, and on
          which that party will bear the burden of proof at trial.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The evidence need not be in a form

admissible at trial in order to avoid summary judgment, but Rule 56(e) requires the opposing

party:

          to go beyond the pleadings and by [his] own affidavits, or by the “depositions,
          answers to interrogatories, and admissions on file,” designate “specific facts
          showing that there is a genuine issue for trial.”

Id. at 324.

          A party asserting an affirmative defense, however, bears the burden of proof at trial

regarding the affirmative defense and also bears that burden at the summary judgment stage.

See, e.g., Wells Fargo Bank, N.A. v. Favino, No. 1:10CV571, 2011 WL 1256847, at *4 (N.D.

Ohio Mar. 31, 2011) (citing Celotex, 477 U.S. at 323-324). Further, if a motion for summary

judgment is unopposed, then the court may properly rely upon the facts provided by the movant.

Hoepf v. Obregon, No. 1:05CV200, 2007 WL 756692, at *3 (S.D. Ohio Mar. 8, 2007) (citing

Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 404-405 (6th Cir. 1992)).

         II. EXHAUSTION UNDER THE PRISON LITIGATION REFORM ACT (“PLRA”)

          The defendants’ motion asserts that Goodrich’s complaint must be dismissed because he

failed to exhaust available administrative remedies as required by the PLRA, 42 U.S.C. §

1997e(a). (R. 19, PageID #: 99-101.) The relevant statutory language provides:

          No action shall be brought with respect to prison conditions under section 1983 of
          this title, or any other Federal law, by a prisoner confined in any jail, prison, or
          other correctional facility until such administrative remedies as are available are
          exhausted.


          1   Now Rule 56(a).


                                                   2
42 U.S.C. § 1997e(a); see also Grinter v. Knight, 532 F.3d 567, 577-578 (6th Cir. 2008); Wright

v. Morris, 111 F.3d 414, 417 (6th Cir. 1997), cert. denied, 522 U.S. 906 (1997); Thomas v.

Novicky, No. 13CV1469, 2014 WL 6896576, at *3 (N.D. Ohio Dec. 8, 2014). Summary

judgment is appropriate, under the PLRA, if the defendants “establish the absence of a ‘genuine

dispute as to any material fact’ regarding non-exhaustion.” Peterson v. Cooper, No. 10-2375,

2012 WL 573954, at *1 (6th Cir. Feb. 23, 2012) (per curiam) (quoting Risher v. Lappin, 639

F.3d 236, 240 (6th Cir. 2011)). The Supreme Court has stated that several public policy goals

underlie the exhaustion requirement:

       . . . Congress enacted § 1997e(a) to reduce the quantity and improve the quality of
       prisoner suits; to this purpose, Congress afforded corrections officials time and
       opportunity to address complaints internally before allowing the initiation of a
       federal case. In some instances, corrective action taken in response to an inmate's
       grievance might improve prison administration and satisfy the inmate, thereby
       obviating the need for litigation. In other instances, the internal review might
       “filter out some frivolous claims.” And for cases ultimately brought to court,
       adjudication could be facilitated by an administrative record that clarifies the
       contours of the controversy.

Porter v. Nussle, 534 U.S. 516, 524-525 (2002) (internal citations omitted).

       Exhaustion is mandatory; thus, prisoners must exhaust any available administrative

remedies before bringing a court action. Jones v. Bock, 549 U.S. 199, 211 (2007); see also Ross

v. Blake, 136 S. Ct. 1850, 1857 (2016) (PLRA establishes mandatory exhaustion regime). The

Sixth Circuit has commented that the “PLRA’s exhaustion requirement is a strict one.” Napier v.

Laurel Cty., Ky., 636 F.3d 218, 226 (6th Cir. 2011). “Proper exhaustion demands compliance

with an agency’s deadlines and other critical procedural rules because no adjudicative system

can function effectively without imposing some orderly structure on the course of its

proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006); see also Quinn v. Eshem, No. 16-

3272, 2016 WL 9709498, at *2 (6th Cir. Dec. 20, 2016) (affirming summary judgment in part

                                                3
because inmate skipped step two of grievance procedure and failed to exhaust administrative

remedies); Richmond v. Settles, 450 Fed. Appx. 448, 457 (6th Cir. 2011) (quoting Woodford, 548

U.S. at 90) (“proper exhaustion of administrative remedies ... means using all steps that the

agency holds out, and doing so properly”).

       The applicable procedural rules are determined by prison’s grievance procedures, not by

the PLRA. Jones, 549 U.S. at 218; Risher, 639 F.3d at 240 (citing Woodford); Kramer v.

Wilkinson, No. 07-4104, 2008 WL 5099716, at *3 (6th Cir. Dec. 3, 2008) (per curiam). A

plaintiff's failure to exhaust cannot be excused by his ignorance of the law or the grievance

policy. Napier, 636 F.3d at 221 n.2 (citing Brock v. Kenton Cty., 93 Fed. Appx. 793, 797-798

(6th Cir. 2004).

       The grievance procedure available to Ohio prison inmates is set forth in the Ohio Admin.

Code (OAC) § 5120-9-31. Marshall v. Ohio Dep’t of Rehab. & Corr., No. 17-3569, 2018 WL

2539418, at *2 (6th Cir. May 23, 2018); Mack v. DeWitt, No. 01-4163, 2002 WL 847991, at *1

(6th Cir. Apr. 30, 2002); OAC § 5120-9-31(K). “First, unless the grievance involves personal

conduct of the warden or inspector of institutional services, an inmate must file, within fourteen

days of the complained-of incident, an ‘informal complaint’ with ‘the direct supervisor of the

staff member, or department most directly responsible for the particular’ incident.” Quinn, 2016

WL 9709498, at *2; OAC § 5120-9-31(K)(1). Second, if the inmate is dissatisfied with the

resolution of his informal complaint, then he or she may file a “notification of grievance” with

the inspector of institutional services within fourteen days. Quinn, 2016 WL 9709498, at *2;

OAC § 5120-9-31(K)(2). The inmate is entitled to a written response within fourteen days, and

if the inmate is dissatisfied with the disposition of the grievance, the inmate may proceed to the

third step and appeal to the chief inspector of institutional services. OAC § 5120-9-31(K)(3).



                                                 4
       The Supreme Court has held that inmates are not required to specially plead or

demonstrate exhaustion in their complaints. See Jones, 549 U.S. at 211-217 (abrogating

Knuckles El v. Toombs, 215 F.3d 640 (6th Cir. 2000), and other cases requiring same). In light

of the Supreme Court decision in Jones v. Bock, this court has held that “failure to exhaust

administrative remedies under 42 U.S.C. § 1997e(a) is an issue that can only properly be decided

in the posture of a motion for summary judgment.” Benavidez v. Stansberry, No. 4:07CV03334,

2008 WL 4279559, at *8 (N.D. Ohio Sept. 12, 2008); accord, Storm v. Bureau of Prisons, No.

4:08CV1690, 2010 WL 4628666, at *7 (N.D. Ohio Oct. 14, 2010), adopted by 2010 WL

4628657 (N.D. Ohio Nov. 5, 2010); see also Bruin v. Meko, No. CIV.A. 14CV57, 2015 WL

1061578, at *3 (E.D. Ky. Mar. 10, 2015).

       Failure to exhaust is an affirmative defense under the PLRA. Jones, 549 U.S. at 211-212,

216; Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017). “When the defendants in prisoner

civil rights litigation move for summary judgment on administrative exhaustion grounds, they

must prove that no reasonable jury could find that the plaintiff exhausted his administrative

remedies.” Mattox, 851 F.3d at 590 (citing Surles v. Andison, 678 F.3d 452, 455-456 (6th Cir.

2012)); see also Fraley v. Ohio Dep’t of Corr., No. 16-4720, 2018 WL 2979902, at *2 (6th Cir.

Mar. 22, 2018) (defendant must prove non-exhaustion by preponderance of the evidence);

Quinn, 2016 WL 9709498, at *2 (citing Risher, 639 F.3d at 240) (burden of proof falls on

defendants).

                                 III. DEFENDANTS’ MOTION

       The defendants’ motion for summary judgment asserts that Goodrich failed to exhaust

available administrative remedies before filing this action. (R. 19, PageID #: 101.) Goodrich

has not filed any response to the motion, despite ample time to do so. The court finds that the



                                                 5
plaintiff’s failure to respond to defendants’ motion for summary judgment amounts to an

abandonment of his claims against them. See, e.g., Williams v. Chuvalas, No. 2:16CV33, 2017

WL 5157802, at *2 (S.D. Ohio Nov. 7, 2017), adopted by, 2017 WL 6055181 (S.D. Ohio Dec. 7,

2017) (citing Clark v. City of Dublin, 178 Fed.Appx. 522, 524-525 (6th Cir. 2006) (affirming

trial court’s finding that a party’s failure to properly respond to the arguments raised in a motion

for summary judgment constituted an abandonment of those claims)). In addition, after

considering the merits of defendants’ motion and plaintiff’s complaint, the court finds that

defendants have met their burden and shown that there is no genuine dispute of material fact

regarding plaintiff’s failure to exhaust administrative remedies.

       Plaintiff’s complaint alleges that he presented the facts relating to his complaint in the

state prisoner grievance procedure, but does not provide factual support and merely asserts “all

steps available under O.A.C. § 5120-9-31 [were] fully exhausted.” (R. 1, PageID #: 2).

Defendants assert that Goodrich did not name any defendant in any informal complaint,

notification of grievance, or appeal, except for one informal complaint filed on March 1, 2007.

(R. 19, PageID #: 101, citing exhibits to the motion). In addition, defendants contend that

Goodrich failed to completely exhaust any grievance and failed to comply with the requirements

set forth in the administrative procedures. Id.

         The defendants have filed an affidavit from Karen Stanforth, the Assistant Chief

Inspector for Grafton Correctional Institution, with exhibits attached, to support their contentions

that Goodrich failed to exhaust his administrative remedies. See generally R. 19-5 (“Stanforth

Affidavit”). According to the Stanforth Affidavit, she reviewed Goodrich’s complete grievance

file, which contains the following documents.




                                                  6
                     A. July 29, 2016, Informal Complaint (“July 29th IC”)

       Goodrich submitted the July 29th IC to “Hannah,” which the Court concludes refers to

defendant David Hannah, Health Care Administrator. (R. 19-5, PageID #:118; R. 19-7, Exh. B.)

Although this IC references Goodrich’s concern about pain in his stomach—allegedly due to

sutures from an unspecified incident—it fails to identify any of the four defendants by name, it

does not reference any defendant’s actions in connection with the July 29 IC, and it does not

provide dates, times or places underlying the July 29 IC. Rather, it merely refers to the “medical

center here at GCI” and an unnamed nurse. See R. 19-7, Exh. B, PageID #: 123. “Staff provided

a written response…on August 5, 2016.” R. 19-5, para. 15. There is no indication that Goodrich

moved on to Step Two, and filed a “notification of grievance” with the inspector of institutional

services. See Quinn, 2016 WL 9709498, at *2; OAC § 5120-9-31(K)(2). Thus, Goodrich failed

to exhaust his administrative remedies as to the July 29th IC.

       More fundamentally, the July 29th IC does not mention any defendant and fails to

exhaust remedies against any defendant. Peoples v. Bauman, No. 16-2096, 2017 WL 7050280,

at *4 (6th Cir. Sept. 5, 2017) (because inmate failed to name defendants in his grievance, he

failed to exhaust his claims against them); Lee v. Willey, 789 F.3d 673, 680 (6th Cir. 2015)

(citing Vandiver v. Corr. Med. Servs., Inc., 326 Fed. Appx. 885, 888 (6th Cir. 2009); Sullivan v.

Kasajaru, 316 Fed. Appx. 469, 470 (6th Cir. 2009)) (grievance cannot exhaust claim against

defendant where defendant is not named in Step One of grievance procedure); Younker v. Ohio

State Univ. Med. Ctr., No. 2:11CV00749, 2013 WL 3222902, at *4 (S.D. Ohio June 25, 2013),

adopted by, 2013 WL 3761130 (S.D. Ohio July 16, 2013); see generally Ohio Admin. Code §

5120-9-31(K) (IC must contain specific name(s) of personnel involved in incident).



                                                 7
                  B. October 13, 2016, Informal Complaint (“October 13th IC”)

         Goodrich directed the October 13th IC to “Health Care Administrator.” Id. (R. 19-5,

PageID #:118; R. 19-8, Exh. C.) This IC references Goodrich’s concern about “inadequate

medical care” and “lack of diagnosis.” See R. 19-8, Exh. C, PageID #: 124. Goodrich

complained about the following: continuing pain in his stomach area, where he was shot thirty

years before; that he has had three CAT scans, but “nobody will tell me anything about what is

wrong,” and state the scans do not show anything. Id.

         Again, the October 13th IC fails to reference any of the four defendants by name; it does

not identify their alleged actions giving rise to this IC; and it does not provide dates, times or

places underlying this complaint. Rather, it generally indicates that “nobody will tell me

anything about what is wrong.” Id. Because the October 13th IC does not mention the

defendants, it cannot exhaust remedies against them. Peoples, 2017 WL 7050280, at *4; Lee,

789 F.3d at 680; Younker, 2013 WL 3222902, at *4; see generally Ohio Admin. Code § 5120-9-

31(K).

         On October 18, 2016, Goodrich received a response to the October 13th IC, but he did

not file a Notification of Grievance until November 25, 2016, thirty-eight days later. (R. 19-9,

Exh. D, PageID #: 125; see also R. 19-8, Exh. C, PageID #: 124; 19-5, para. 16.) Because an

inmate is required to file a “notification of grievance” with the inspector of institutional services

within fourteen days after receiving the response to the informal grievance, Goodrich did not

timely comply with the second step procedure. Quinn, 2016 WL 9709498, at *2; OAC § 5120-

9-31(K)(2). More importantly, Goodrich repeated the allegations in his October 13th IC, but

again did not name any of the defendants. (R. 19-9, Exh. D, PageID #: 125.)




                                                  8
       Despite the untimely filing of the “notification of grievance,” the institution responded

with “a disposition of grievance” dated December 9, 2016, which denied his grievance and noted

that he was scheduled for a follow-up doctor appointment the following month. (R. 19-10, Exh.

E, PageID #: 126.) Goodrich filed an appeal to the chief inspector of institutional services on

December 16, 2016. (R. 19-11, Exh. F, PageID #: 127.) The appeal, again, does not name any of

the named defendants. Id.

       The defendants assert that the October 13 IC and subsequent filings were not properly

exhausted because plaintiff’s Step Two “notification of grievance” was untimely filed. (R. 19-5,

PageID #: 119.) The institution waived that claim for procedural default by addressing the merits

of that grievance via the disposition of grievance. See, e.g., Reed-Bey v. Pramstaller, 603 F.3d

322, 325 (6th Cir. 2010) (when prison officials decline to enforce their own procedural

requirements and opt to consider otherwise-defaulted claims on the merits, the court should not

invoke failure to exhaust on that basis); see also Maxwell v. Correctional Med. Servs., Inc., 538

Fed. Appx. 682, 687-688 (6th Cir. 2013). Although the grievance is not procedurally barred due

to untimeliness, the Court finds that none of the filings related to October 13th IC name any

defendant; and, therefore cannot serve to exhaust remedies against them. Peoples, 2017 WL

7050280, at *4; Lee, 789 F.3d at 680; Younker, 2013 WL 3222902, at *4; see generally Ohio

Admin. Code § 5120-9-31(K).

                    C. March 1, 2017, Informal Complaint (“March 1st IC”)

       Goodrich submitted the March 1st IC to “Health Care Administrator Mrs.

Shepherd/Hannah.” (R. 19-5, PageID #:119; R. 19-13, Exh. H.) This IC alleges serious neglect

of a medical condition, and specifically names defendants “Dr. Hoglan” [sic] and Dr. Douglas as

persons directly involved in the treatment he questions. (R. 19-13, Exh. H, PageID #: 129.) The



                                                 9
institution responded on March 3, 2017, indicating that Dr. Douglas determined Goodrich’s

hernia was considered reducible by a hernia belt and surgery was not an option at that time. Id.

The Stanforth Affidavit asserts that Goodrich did not file a Step Two “notification of grievance”

with the inspector of institutional services; and there is no evidence before this court contrary to

that statement. Goodrich, therefore, failed to exhaust his administrative remedies in connection

with the March 1st IC. (R. 19-5, PageID #:119; see Quinn, 2016 WL 9709498, at *2; OAC §

5120-9-31(K)(2).)

                             D. April 18, 2017, Informal Complaints

       Goodrich filed three informal complaints dated April 18, 2017. See R. 19-14, Exh. I; R.

19-17, Exh. L; R. 19-18, Exh. M. He directed the First April 18th IC to “Hannah, Supervisor.”

(R. 19-5, PageID #: 119; R. 19-14, Exh. I.) This IC alleges that the “medical staff” and “the

nurse” were not properly addressing his medical requests concerns his alleged stomach

problems. (R. 19-14, Exh. I, PageID #: 130.) But the First April 18th IC does not reference any

of the four defendants by name. Id. Because that IC does not mention the defendants, it cannot be

considered as exhausting remedies against them. Peoples, 2017 WL 7050280, at *4; Lee, 789

F.3d at 680 (grievance cannot exhaust claim against defendant where defendant is not named in

Step One of grievance procedure); Younker, 2013 WL 3222902, at *4; see generally Ohio

Admin. Code § 5120-9-31(K).

       Staff provided a written response to the First April 18th IC on April 21, stating that a

follow-up medical appointment had already been scheduled. (R. 19-14, Exh. I, PageID #: 130.)

Goodrich then filed a Notification of Grievance on April 28, 2017, complaining that the “medical

staff” and “the staff nurse” were not properly responding to his medical needs. (R. 19-5, PageID

#: 119-120; R. 19-15, Exh. J.) Yet again, the grievance does not name any of the defendants. Id.



                                                 10
The inspector of institutional services issued a Disposition of Grievance denying the grievance

on May 15, 2017. (R. 19-16, Exh. K, PageID #: 132.) Goodrich did not file an appeal of that

decision. (R. 19-5, PageID #: 120.) Therefore, Goodrich failed to exhaust his administrative

remedies as to the First April 18th IC.

       Goodrich filed a second informal complaint dated April 18, 2017, (“Second April 18th

IC”) that he directed to “Deputy Warden Spatny.” (R. 19-5, PageID #: 120; R. 19-17, Exh. L.)

The Second April 18th IC is substantially identical to the First April 18th IC, alleging that the

“medical staff” and “the nurse” were not properly addressing his medical requests concerning

alleged stomach concerns. (R. 19-17, Exh. L, PageID #: 133.) Once more, this Second April 18th

IC does not reference any of the four defendants by name (see id.), and it cannot serve to exhaust

remedies against any defendant. Peoples, 2017 WL 7050280, at *4; Lee, 789 F.3d at 680;

Younker, 2013 WL 3222902, at *4; see generally Ohio Admin. Code § 5120-9-31(K).

       Spatny responded on April 24. (R. 19-17, Exh. L, PageID #: 133.) According to the

Stanforth Affidavit, Goodrich did not file a Step Two “notification of grievance” with the

inspector of institutional services. (R. 19-5, PageID #:120.). Because there is no contrary

evidence before this court, Goodrich failed to exhaust his administrative remedies regarding the

Second April 18th IC. Quinn, 2016 WL 9709498, at *2; OAC § 5120-9-31(K)(2).

       Goodrich’s filed a third informal complaint dated April 18, 2017 (“Third April 18th IC”);

this one directed to “Mrs. V. Shepherd Administrator, Medical.” (R. 19-5, PageID #: 120; R. 19-

18, Exh. M.) The Third April 18th IC is substantially identical to the other two filed on April 18,

alleging that the “medical staff” and “the nurse” were not properly addressing his medical

requests concerning alleged stomach problems. (R. 19-18, Exh. M, PageID #: 134.) Again,

however, this IC fails to reference any of the four defendants by name. Id. Because this IC does



                                                 11
not identify any defendant, it too cannot be considered as exhausting remedies against any

defendant. Peoples, 2017 WL 7050280, at *4; Lee, 789 F.3d at 680; Younker, 2013 WL

3222902, at *4; see generally Ohio Admin. Code § 5120-9-31(K).

       Moreover, staff responded to the Third April 18th IC on April 25, 2017, indicating that a

follow-up medical appointment had already been scheduled for Goodrich. (R. 19-18, Exh. M,

PageID #: 134.) The Stanforth Affidavit indicates that Goodrich failed to file a Step Two

“notification of grievance” with the inspector of institutional services. (R. 19-5, PageID #:121.)

Goodrich, therefore, failed to exhaust his administrative remedies as to the Third April 18th IC.

Quinn, 2016 WL 9709498, at *2; OAC § 5120-9-31(K)(2).



                                       IV. CONCLUSION

       The defendants’ motion for summary judgment (R. 19) is GRANTED. First, Goodrich

has abandoned his claims by not filing any response to the defendant’s motion. Second, after

considering the defendants’ motion on the merits, the defendants are entitled to summary

judgment because no genuine dispute of material fact exists. The defendants have carried their

burden to demonstrate that Goodrich failed to exhaust his administrative remedies regarding any

of his underlying administrative claims because he did not follow the procedures set forth in the

Ohio Administrative Code. See generally Jones, 549 U.S. at 211; Woodford, 548 U.S. at 90-91.

Because I find the first issue raised in the defendants’ motion dispositive, this decision declines

to address the defendants’ remaining grounds for summary judgment.

       IT IS SO ORDERED.

       March 26, 2019                          /s/ David A. Ruiz
                                              David A. Ruiz
                                              United States Magistrate Judge


                                                 12
